Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered. 
Applicant argues in regards to independent claim 1, Ediger (US 20170072955) requires a forward vehicle in order for cruise and follow mode controller to function properly and in most embodiments a minimum speed is required. In alternate embodiments, a stop-and-go mode, no minimum speed is required, but the forward vehicle must be present. Therefore, Ediger, whether taken alone or in combination with Sato (US 20200207348), does not teach or suggest at least the limitation “enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present”. 
However, this amendment has necessitated new grounds of rejection using Ediger in view of Petrillo (US 20150274074) or Ediger in view of Petrillo and Sato. As explained by the Applicant, in the context of the specification, enabling the inter-vehicle distance control function means, for example, when an inter-vehicle distance control function switch is activated by a user while the host vehicle is stopped, the host vehicle uses radar and a camera to obtain information in front of the host vehicle, thus enabling the inter-vehicle distance control function (Remarks page 2). 
By this interpretation taken by the Applicant, the inter-vehicle distance control function, quite confusingly, does not require controlling an inter-vehicle distance, but instead appears to require only broadly monitoring the area in front of the vehicle such that a distance can be controlled when a vehicle is determined. Petrillo teaches by a user action turning on a camera to observe area in front of a vehicle when stopped until below a threshold speed ([0033], [0036]). This searches for proximate vehicles to 
As such, the argument that Ediger and Sato do no teach this limitation is moot as Ediger and Sato have not been used to teach this limitation, but Ediger, Sato, and Petrillo. Rejections necessitated by this amendment have been provided below. 
Applicant argues that similar arguments apply to claims 11 and 17. 
This argument is moot for the same reasons as above and updated rejections have been given below using Petrillo to address the amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger et al. (US 20170072955) in view of Petrillo et al. (US 20150274074).
In regards to claim 11, Ediger teaches a vehicle system, comprising: 
a sensing module configured to obtain information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle; ([0032] detection device 2 of motor vehicle 1 has a position sensor 3, which is a gps receiver, a camera arrangement 4, which is directed forward, 
an inter-vehicle distance controller configured to determine whether to enable an inter-vehicle distance control function, based on the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle, ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. May also activate cruise control. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill would have understood that a vehicle is not able to regulate distance between a leading vehicle when no leading vehicle is present, but the vehicle speed may still be regulated. [0038] following control is active while a forward vehicle is detected. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed.)
wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle and user intent to use the inter-vehicle distance control function although the host vehicle is stopped, ([0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed. This is a situation in which a vehicle is periodically stopped, where the inter-vehicle distance regulation begins when accelerated from a stop. [0035] pushbutton keys may be used to switch between active and quiescent states of the control. This is an indication of user intent to enable the inter-vehicle distance control function that is present both when 
Ediger does not teach:
wherein a processor is configured to enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present.
However, Petrillo teaches activating a camera based upon a user command of either shifting into a driver gear, first gear, or voice activation, which itself is an indication of user intent, and using the camera to obtain information ahead of the vehicle when the vehicle is stopped or traveling at below a threshold speed ([0033], [0036]). While below a threshold speed information from the camera is shown on a vehicle display ([0036]). The camera monitors the area in front of the vehicle and is used to determine proximity to obstacles when they are present ([0035]). One of ordinary skill would have understood the area is monitored both when an object is nearby and when it is not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the detection device of Ediger, such that, forward camera search functionality is enabled based on user indication, where the area in front of the vehicle is monitored and while the vehicle is stopped until the vehicle travels above a threshold speed, the information of the monitored area determined through the cameras is shown on a vehicle display. This serves to begin the inter-vehicle distance control function even when the vehicle is stopped and no forward vehicle is present.  
The motivation to do so is that, as acknowledged by Petrillo, such a modification allows for increased safety of the vehicle, at minimum while entering traffic ([0008]), although one of ordinary skill would have recognized safety is enhanced at other times as well. 

In regards to claim 13, Ediger, as modified by Petrillo, teaches the vehicle system of claim 11, further comprising: a display configured to display at least one or more of the driving information of the host
vehicle, information regarding a forward vehicle in front of the host vehicle, information indicating whether to enable the inter-vehicle distance control function, and information regarding a vehicle speed set for inter-vehicle distance control when the inter-vehicle distance control function is enabled. ([0035] the operator control interface 7 has a graphic display of currently determined speed limit, setpoint speed offset, and situation dependent warning output during changeover. This is a speed set for inter-vehicle distance control function and information regarding a forward vehicle in front of the host vehicle.)

In regards to claim 14, Ediger, as modified by Petrillo, teaches the vehicle system of claim 13, wherein the inter-vehicle distance controller is configured to:
enable the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle; ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)
enable the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value; ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate 
enter a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when the vehicle speed of the host vehicle is less than the predetermined reference value. ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control would not be operational as it relies on determining the distance between the host vehicle and the ahead vehicle. [0044] vehicle may also have stop and go functionality which may regulate distances even below a minimum speed, but as one of ordinary skill would have understood, would not be functional when no vehicle is present. One of ordinary skill would have understood that cruise and following control may be freely activated when either a forward vehicle is determined or the vehicle travels above a minimum speed.)

In regards to claim 15, Ediger, as modified by Petrillo, teaches the vehicle system of claim 14, wherein the inter-vehicle distance controller is configured to:
display a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user on the display, when in the free activation state of the inter-vehicle distance control function; ([0035] the operator control interface 7 has a graphic display of currently determined speed limit and setpoint speed offset. This is a speed preset by the user and may be displayed in the free activation state.) and
enter a stop hold mode for stopping enablement of the inter-vehicle distance control function. ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.)

In regards to claim 17, Ediger teaches an inter-vehicle distance control method (Fig 2), comprising: 
obtaining, by a controller, information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle; ([0032] detection device 2 of motor vehicle 1 has a position sensor 3, which is a gps receiver, a camera arrangement 4, which is directed forward, and a distance sensor 24 for sensing the distance from the vehicle traveling ahead. This is driving information. [0034] electronic system has cruise and follow mode controller 12 which receives information. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle.) and 
determining, by the controller, whether to enable an inter-vehicle distance control function, based on the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle, wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle and a user intent to use the inter-vehicle distance control function although the host vehicle is stopped; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. May also activate cruise control. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill would have understood that a vehicle is not able to regulate distance between a leading vehicle when no leading vehicle is present, but the vehicle speed may still be regulated and would have recognized that a driver must accelerate past a minimum speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle, which may be performed by a controller. [0038] following control is active while a forward vehicle is detected. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-
operating, by the controller, the host vehicle as a result of the determination whether to enable the inter-vehicle distance control function. ([0038] steps 21 and 22, actuation device actuates drive device according to set acceleration determined based on either set cruise control speed or set intervehicle distance. This is operating the vehicle as a result of the determination whether to enable the control function. Alternatively, as one of ordinary skill would have understood, the vehicle would be operated differently if below a minimum speed that cruise control may be active and when no vehicle is present.)
Ediger does not teach: 
determining, by the controller, whether to enable an inter-vehicle distance control function, based on the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle, wherein whether to enable the inter-vehicle distance control function is determined by determining a user intent to accelerate the host vehicle and a user intent to use the inter-vehicle distance control function although the host vehicle is stopped, and wherein a processor is configured to enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise control and following method of Ediger, such that, forward camera search functionality is enabled based on user indication, where the area in front of the vehicle is monitored and while the vehicle is stopped until the vehicle travels above a threshold speed, the information of the monitored area determined through the cameras is shown on a vehicle display. This serves to begin the inter-vehicle distance control function even when the vehicle is stopped and no forward vehicle is present.  
The motivation to do so is that, as acknowledged by Petrillo, such a modification allows for increased safety of the vehicle, at minimum while entering traffic ([0008]), although one of ordinary skill would have recognized safety is enhanced at other times as well. 

In regards to claim 18, Ediger, as modified by Petrillo, teaches the inter-vehicle distance control method of claim 17, wherein the determining of whether to enable the inter-vehicle distance control function includes:
enabling, by the controller, the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle; ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle 
enabling, by the controller, the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is greater than or equal to a predetermined reference value; ([0038] cruise control setpoint speed is determined based on speed limit and a driver's specification. [0041] cruise control functions may only operate above a minimum speed. As such, the inter-vehicle distance control function, which includes cruise control, may operate when no forward vehicle is detected and the vehicle speed is above a minimum speed, by setting a cruise control speed for the vehicle.) and
entering, by the controller, a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when the vehicle speed of the host vehicle is less than the predetermined reference value. ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control would not be operational as it relies on determining the distance between the host vehicle and the ahead vehicle. [0044] vehicle may also have stop and go functionality which may regulate distances even below a minimum speed, but as one of ordinary skill would have understood, would not be functional when no vehicle is present. One of ordinary skill would have understood that cruise and following control may be freely activated when either a forward vehicle is determined or the vehicle travels above a minimum speed.)

Claims 1-10, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ediger in view of Petrillo and Sato (US 20200207348).
In regards to claim 1, Ediger teaches an inter-vehicle distance controller ([0034] cruise and follow mode controller 12), comprising: 

determine whether to enable an inter-vehicle distance control function, based on information indicating whether there is a forward vehicle of a host vehicle and driving information of the host vehicle, ([0038] following control is active while a forward vehicle is detected. If the distance sensor determines a distance then there is also a determination of a forward vehicle. If it cannot determine a distance, then there is no forward vehicle.)
enable the inter-vehicle distance control function by determining a user intent to accelerate the host vehicle and a user intent to use the inter-vehicle distance control function although the host vehicle is stopped, ([0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0044] in other situations, if the vehicle is equipped with stop and go functionality, the vehicle may regulate inter-vehicle distance while below a minimum speed. This is a situation in which a vehicle is periodically stopped, where the inter-vehicle distance regulation begins when accelerated from a stop. [0035] pushbutton keys may be used to switch between active and quiescent states of the control. This is an indication of user intent to enable the inter-vehicle distance control function that is present regardless of whether the vehicle is stopped or moving. As such, Ediger teaches enabling control based on an acceleration setting the vehicle above a minimum speed with a user activated pushbutton switching control to an active state, which begins regardless of the vehicle speed, and enabling control when below a minimum speed in a stop and go situation when a user has activated a pushbutton switching control to an active state including accelerating after stopping.) and 

		enable the inter-vehicle distance control function when the host vehicle is stopped and no forward vehicle is present; and
a storage configured to store the information indicating whether there is the forward vehicle of the host vehicle and the driving information of the host vehicle.
However, Sato teaches a vehicle with an adaptive cruise control that includes a ROM storing programs and data ([0033]).
Further, Petrillo teaches activating a camera based upon a user command of either shifting into a driver gear, first gear, or voice activation, which itself is an indication of user intent, and using the camera to obtain information ahead of the vehicle when the vehicle is stopped or traveling at below a threshold speed ([0033], [0036]). While below a threshold speed information from the camera is shown on a vehicle display ([0036]). The camera monitors the area in front of the vehicle and is used to determine proximity to obstacles when they are present ([0035]). One of ordinary skill would have understood the area is monitored both when an object is nearby and when it is not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control apparatus of Ediger by incorporating the teachings of Sato and Petrillo, such that data may be stored on a ROM and forward camera search functionality is enabled based on user indication, where the area in front of the vehicle is monitored and while the vehicle is stopped until the vehicle travels above a threshold speed, the information of the monitored area determined through the cameras is shown on a vehicle display. This serves to begin the inter-vehicle distance control function even when the vehicle is stopped and no forward vehicle is present.
The motivation to incorporate a ROM is that, as one of ordinary skill in the art would have understood, data must be stored somewhere to use, and a ROM is a convenient and commercially 

In regards to claim 2, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
accelerate the host vehicle at a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user, when the inter-vehicle distance control function is enabled. ([0038] a cruise control acceleration and a distance control acceleration are determined. These are compared and the lower of the two accelerations is selected for vehicle control. [0033] the cruise control acceleration includes an offset input determined by the user. [0041] the cruise and follow control may be only operable above a certain speed. This is accelerating the host vehicle at a minimum speed based on distance control or cruising.)

In regards to claim 3, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
enable the inter-vehicle distance control function, when a forward vehicle is detected in front of the host vehicle. ([0038] cruise and follow mode controller 12 and processor device 17 calculates a distance control setpoint speed, which is based on the detected distance to a vehicle traveling ahead. The distance control setpoint speed can only be calculated, which is enabling it, when a vehicle is determined to be in front of the host vehicle.)

In regards to claim 4, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:


In regards to claim 5, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 1, wherein the processor is configured to:
enter a free activation state of the inter-vehicle distance control function, when no forward vehicle is detected in front of the host vehicle and when a vehicle speed of the host vehicle is less than a predetermined reference value. ([0041] cruise control and following operations may only be operational above a minimum speed. When there is no vehicle in front, distance control would not be operational as it relies on determining the distance between the host vehicle and the ahead vehicle. [0044] vehicle may also have stop and go functionality which may regulate distances even below a minimum speed, but as one of ordinary skill would have understood, would not be functional when no vehicle is present. One of ordinary skill would have understood that cruise and following control may be freely activated when either a forward vehicle is determined or the vehicle travels above a minimum speed.)

In regards to claim 6, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 5, wherein the processor is configured to:
enter a stop hold mode for stopping enablement of the inter-vehicle distance control function and determine the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle 

In regards to claim 7, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise and follow control system of Ediger, as already modified by Sato and Petrillo, by further incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 8, Ediger, as modified by Sato and Petrillo, teaches cruise control and following operations may only be operational above a minimum speed ([0041]).
Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.

The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 9, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 8, wherein the processor is configured to:
enable the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function. ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.)

In regards to claim 10, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance controller of claim 8, wherein the processor is configured to:
maintain the stop hold mode, in response to determining that the user does not have an intent to accelerate the host vehicle or an intent to use the inter-vehicle distance control function. ([0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function. When the pushbutton key has been used to switch to the inactive mode, which is the stop hold mode, the inactive mode may be maintained until the pushbutton key is used to switch to the active mode. This is maintaining the stop hold mode in response to an intent to use the inter-vehicle distance control function.)

In regards to claim 12, Ediger, as modified by Petrillo teaches the vehicle system of claim 11.
Ediger does not teach: wherein the sensing module includes:
a radar configured to sense a location and speed of an object in front of the host vehicle; and
a camera configured to capture an image of the object in front of the host vehicle.
However, Sato teaches the vehicle includes a millimeter wave radar and a camera and uses them as forward detection means ([0031]). Radars are known in the art to sense location and speed of objects and cameras are known to capture images of objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the detection device of Ediger, as already modified by Petrillo, by incorporating the teachings of Sato, such that the detection device uses a millimeter wave radar and a camera to determine the distance and an image of the forward vehicle.


In regards to claim 16, Ediger, as modified by Petrillo, teaches the vehicle system of claim 15.
Ediger does not teach: wherein the inter-vehicle distance controller is configured to:
determine the user intent to accelerate the host vehicle or the user intent to use the intervehicle distance control function, based on strength of an accelerator pedal of the host vehicle and a vehicle speed of the host vehicle, after entering the stop hold mode.
However, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the distance controller of Ediger, as already modified by Petrillo, by incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.
The motivation to do so is that, as acknowledged by Sato, sudden acceleration or deceleration may cause the vehicle to become unstable or to deviate from its intended lane ([0008]). The invention of Sato has been made in part to solve this problem, as one of ordinary skill in the art would have recognized, that assessing intentional acceleration based on a threshold may allow for a safer ride.

In regards to claim 19, Ediger, as modified by Petrillo teaches the inter-vehicle distance control method of claim 18, wherein the determining of whether to enable the inter-vehicle distance control function further includes:
displaying, by the controller, a minimum setting speed of the inter-vehicle distance control function or a vehicle speed preset by the user, when in the free activation state of the inter-vehicle distance control function; ([0035] the operator control interface 7 has a graphic display of currently determined speed limit and setpoint speed offset. This is a speed preset by the user and may be displayed in the free activation state.)
entering, by the controller, a stop hold mode for stopping enablement of the inter-vehicle distance control function; ([0035] operator control interface 7 includes pushbutton keys, which may allow the system to be switched between an active and inactive state. When the system is switched to an inactive state, this is a stop hold mode that may occur during the free activation mode.) and
Ediger does not teach:
determining, by the controller, the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function.
However, Sato teaches an intentional acceleration may be determined by an accelerator pedal request above a threshold value ([0053]). Sato teaches this in the context of overriding cruise control functions, but one of ordinary skill would have recognized it is equally plausible for merely determining a general acceleration intention of the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the cruise control and following method of Ediger, as already modified by Petrillo, by incorporating the teachings of Sato, such that the user intent may be determined by an acceleration request through an accelerator pedal which may be above a threshold value.


In regards to claim 20, Ediger, as modified by Sato and Petrillo, teaches the inter-vehicle distance control method of claim 19, wherein the determining of whether to enable the inter-vehicle distance control function includes:
enabling, by the controller, the inter-vehicle distance control function, in response to determining the user intent to accelerate the host vehicle or the user intent to use the inter-vehicle distance control function; ([0034] cruise and follow mode controller 12 is formed by processor device 17. [0038] actuates distance control according to a setpoint acceleration. [0041] cruise and follow control may only be active when above a minimum speed. One of ordinary skill in the art would have recognized that a driver must accelerate past this speed in order to allow the control to be active. This is enabling the inter-vehicle distance control function by a determination of user intent to accelerate the host vehicle. [0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function.) and 
maintaining, by the controller, the stop hold mode, in response to determining that the user does not have an intent to accelerate the host vehicle or an intent to use the inter-vehicle distance control function. ([0035] pushbutton keys may be on the operator control interface 7 which may allow the system to be switched between an active and inactive state, this is enabling the inter-vehicle distance control function in response to the user intent to use the inter-vehicle distance control function. When the pushbutton key has been used to switch to the inactive mode, which is the stop hold 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kato (US 20120078484) teaches an advanced cruise control system that can determine an acceleration to be applied to the vehicle based on a determination of the lane of the vehicle.
lnoguchi et al. (US 20180079411) teaches a cruise control speed setting control apparatus that can make use of a speed limit and can adjust based on driver operations including acceleration adjustment.
Aoki et al. (US 20190345887) teaches a vehicle control device that controls deceleration of a vehicle based on a distance to a leading vehicle.
Arai et al. (US 20120053808) teaches a vehicle safe follow mode requiring driver input and including a vehicle stop hold mode.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                    


/RUSSELL FREJD/Primary Examiner, Art Unit 3661